Citation Nr: 1317278	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-41 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to April 1986, and from January 2004 to April 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision that denied service connection for pulmonary embolism,  obstructive sleep apnea, erectile dysfunction, and parasitic diarrhea.  In May 2009, the Veteran submitted a notice of disagreement on all issues except for parasitic diarrhea.  The RO issued a statement of the case in September 2009.  The Veteran's VA Form 9, Substantive Appeal, specifically limited the issues to the two listed on the title page of this decision.

In January 2010, the Veteran withdrew his prior request for a Board hearing, in writing.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issue of service connection for erectile dysfunction has been raised by the record (April 2013 Appellant's Brief), but has not been re-adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, pulmonary embolism had its onset in service. 

CONCLUSION OF LAW

Pulmonary embolism was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that he suffered from multiple blood clots in his lungs as a result of prolonged periods of time spent in cramped, sitting positions in Iraq during active service.  He stated that he was a convoy commander, and was often subjected to very tight constraints in the front passenger seat of a Humvee; and that this occurred during convoys and also during flights in and around and out of Iraq.  He later was diagnosed with pulmonary embolus.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records do not reflect any findings or complaints of lung problems or blood clots.

National Guard records show that the Veteran was hospitalized for blood clots in his lungs shortly after his discharge from active service in April 2005.  A post-deployment assessment completed by the Veteran in May 2005 indicates that the Veteran had no symptoms of chest pain or pressure, difficulty breathing, or chronic cough during his deployment to Kuwait and Iraq from February 2004 to March 2005.

VA treatment records, dated in December 2006, show that the Veteran was on lifetime Coumadin for management and treatment of his pulmonary embolism.  The duration of his medical therapy was noted as indefinite.  

Private hospital records, received in October 2007, show that the Veteran had presented to the Emergency Room with recurrent chest pain in April 2005.  At that time he related a one-week history of fever, malaise, and fatigue, associated with some dry cough and central chest pain.  The Veteran was admitted, with symptoms of recurrent headaches associated with his fever; no significant facial pain or sore throat; and a little bit of shortness of breath with exertion, but no sputum production.  He had no nausea, vomiting, diarrhea, or dysuria.  The Veteran had some myalgias but no arthralgias, and a spiral computed tomography scan demonstrated filling defects on the left and right upper lobes.  The assessment was febrile illness associated with bilateral multiple small pulmonary emboli.  The physician indicated that this could be the unifying diagnosis accounting for fever, cough, shortness of breath, and malaise; and that the Veteran clearly needed a workup for coagulopathy.  The physician questioned whether perhaps prolonged inactivity [sic] associated with travel back from Iraq could explain the diagnosis.

The Board finds the Veteran's lay statements, as corroborated by his National Guard records and private hospital records, to be credible for purposes of establishing an incident in service.  

During a March 2008 VA examination, the Veteran reported his medical history of pulmonary embolism occurring in April 2005 shortly after his discharge from active service; and reported a long plane ride from Iraq to State-side one month prior to diagnosis. The Veteran denied any specific leg pains and had no previous history of pulmonary embolus or thrombophlebitis.  He complained of a nonproductive dry cough, and an occasional hemoptysis associated with nasal congestion.  The Veteran denied any shortness of breath with exertion, and he had no history of anorexia or asthma.  The examiner noted that medical record documentation of lower extremity studies and laboratory findings for underlying coagulopathy were not available.

Following examination, the March 2008 examiner diagnosed pulmonary embolus with medical therapy.  Regarding the cause of the Veteran's bilateral pulmonary embolus, the examiner opined that it was speculative, given the absence of documentation regarding its etiologic workup.

In September 2009, the Veteran's treating physician at the time of his hospitalization in April 2005, reported that the Veteran had presented in April 2005 with symptoms of chest pain, nocturnal fever, headache, and general malaise; and that a spiral computed tomography revealed multiple, bilateral small pulmonary emboli.  The physician reported that the Veteran was started on long-term anticoagulation for the emboli, and that an extensive workup for infectious processes was negative.  The physician also reported that prolonged inactivity during overseas travel was a significant risk factor for the development of pulmonary emboli; and that there was a temporal relationship between the symptomatic development of fever, malaise, chest pain, and headache, and the return of the Veteran from Iraq.  Based on this evidence, the physician opined that it is likely that the Veteran developed pulmonary emboli while flying home from Iraq as the cause for his disability.
 
In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he sustained body aches and pains from prolonged inactivity while flying home from Iraq in March 2005.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported that he previously discounted his aches and pains as simply side effects of the deployment, until his aches and pains reached an unbearable level in his chest in April 2005.  This is further corroborated by the September 2009 physician's statement, noting that prolonged inactivity during overseas travel was a significant risk factor for the development of pulmonary emboli.

The Board finds the Veteran's lay statements concerning body aches and pains, and being subjected to very tight constraints in convoys and in flights are not only competent, but also are credible, to show periods of prolonged inactivity during overseas travel in service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The question remains, however, whether the current pulmonary embolism is related to these periods of prolonged inactivity during overseas travel in service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Court has admonished the Board for relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted; or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  Id.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained, or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the March 2008 examiner indicated that a proper etiology opinion could not be rendered, given the absence of documentation regarding the etiologic workup for the Veteran's pulmonary emboli.
The Board is troubled that the VA examiner did not mention the Veteran's lay statements other than in the medical history, and did not consider the private hospital records showing findings of bilateral, multiple small pulmonary emboli soon after the Veteran's discharge from active service in April 2005.  More recently, the hospital physician who had treated the Veteran in April 2005, provided a thorough etiology opinion in September 2009.  That opinion is factually accurate, fully articulated, and contains sound reasoning.

Given the nature of the disability, the Veteran's credible lay statements, and post-service treatment records reflecting medical therapy beginning within weeks after service discharge and continuing indefinitely, and the September 2009 opinion that supports the Veteran's claim, the Board finds that the Veteran's pulmonary embolism is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for pulmonary embolism.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.

ORDER

Service connection for pulmonary embolism is granted.


REMAND

The Veteran contends that service connection for obstructive sleep apnea is warranted on the basis that he had erratic sleep patterns from the stress encountered during active service, which were symptomatic of his currently diagnosed sleep apnea.

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2012).  

Here, the current medical evidence establishes that the Veteran receives treatment for sleep apnea, in the form of a CPAP machine.  Although the Veteran's service treatment records are absent complaints or treatment for the same, he is a credible and reliable historian with regard to the observable symptoms he experienced in service.  The question therefore remains whether the evidence indicates that there may be an association between his current diagnosis and his service.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As noted above, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran's complaints regarding his sleep pattern were recognized by a treating physician in April 2005 while hospitalized for pulmonary embolism, shortly after separation.  The Veteran is competent to describe his symptoms since that diagnosis, and has done so, indicating that he has had them ever since service.  This is sufficient to trigger the duty to assist in obtaining a medical examination and opinion as to the etiology of his currently diagnosed sleep apnea.




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA treatment records for obstructive sleep apnea, that have yet to be associated with the Veteran's claims folder (physical or electronic).

2.   Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed sleep apnea.  The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is medically related to his service, specifically, to include his erratic sleep patterns due to stress encountered in Iraq as reported by the Veteran, and the Veteran's claim of continuing sleep problems since then.   

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service, regardless of the lack of documented complaints in the service treatment records.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


